Matter of William C. v Chynna C. (2020 NY Slip Op 05130)





Matter of William C. v Chynna C.


2020 NY Slip Op 05130


Decided on September 29, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 29, 2020

Docket No. O1220/2019 Appeal No. 11867 Case No. 2019-05352 

Before: Friedman, J.P., Mazzarelli, Kern, Kennedy, JJ. 


[*1]In re William C., Petitioner-Appellant,
vChynna C., Respondent-Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Geoffrey P. Berman, Larchmont, for respondent.

Order, Family Court, New York County (Jacob K. Maeroff, Referee), entered on or about November 20, 2019, which, after a hearing, in this proceeding brought pursuant to article 8 of the Family Court Act, dismissed the petition for an order of protection against respondent with prejudice, unanimously affirmed, without costs.
Petitioner failed to establish by a preponderance of the evidence that respondent, his adult daughter, committed acts constituting harassment in the second degree (see Matter of Marilyn C. v Olsen C., 132 AD3d 406 [1st Dept 2015]; Family Ct Act § 832). There exists no basis to disturb the Referee's determination that the daughter's testimony was more credible than that of petitioner (see Matter of Hany A. v Eric A., 158 AD3d 545 [1st Dept 2018], lv denied 31 NY3d 904 [2018]; Matter of Melind M. v Joseph P., 95 AD3d 553, 555 [1st Dept 2012] ).
Petitioner failed to preserve his argument that he was deprived of the right to counsel by the court's general instruction, at the end of the first day of his testimony, that he not discuss the contents of his testimony with anyone. In any event, the argument is unavailing since no prejudice resulted from the court's directive (see Matter of Maxine B. v Richard C., 179 AD3d 546 [1 st Dept 2020]), lv denied 35 NY3d 905 [2020]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 29, 2020